IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

R. ALEXANDER ACOSTA : CIVIL ACTION
v. : NO. 17-4302

FAIRMOUNT FOUNDRY, INC.

ORDER

AND NOW, this 6" day of June 2019, upon considering Defendant’s Motion for post-trial
relief under Federal Rule of Civil Procedure 59 (ECF Doc. No. 110), the Secretary’s opposition
(ECF Doc. No. 113), the Secretary’s Motion for back wages plus interest, reinstatement or front
pay, permanent injunction, and other appropriate relief (ECF Doc. No. 100), Defendant’s
opposition (ECF Doc. No. 111), the Secretary’s reply (ECF Doc. No. 112), and for the reasons in
the accompanying Memorandum and Findings of Fact and Conclusions of Law, it is ORDERED:

1. Defendant’s Motion for post-trial relief under Fed.R.Civ.P. 59 (ECF Doc. No. 110)
is DENIED;

2. The Secretary’s Motion for back wages plus interest, reinstatement or front pay,
permanent injunction, and other appropriate relief (ECF Doc. No. 100) is GRANTED in part and
DENIED in part and subject to the entry of a Judgment Order:

a. We GRANT the Secretary’s motion for prejudgment interest on a back pay
award of $25,000; reinstatement of Mr. Zettlemoyer to his job at Fairmount
Foundry; permanently enjoin Fairmount Foundry from retaliating against
whistleblowers under 29 U.S.C. § 660(c), order Fairmount Foundry to post a
court-approved anti-retaliation notice for sixty days, expunge Mr.
Zettlemoyer’s personnel file, and provide a neutral reference based upon Mr.
Zettlemoyer’s employment history to date upon request;
b. We DENY the Secretary’s motion for an increased back pay award and a tax
gross up on the back pay award without prejudice on the gross-up should the
prejudgment interest exceed $13,700;

3. On or before June 13, 2019:
a. The Secretary shall file a memorandum not exceeding five pages defining the
parties’ calculations of prejudgment interest on a back pay award of $25,000,

including Fairmount Foundry’s unresolved objections; and,

b. Fairmount Foundry shall file a memorandum attaching its proposed anti-
retaliation notice including the Secretary’s unresolved objections;

4. We will enter judgment following calculation of prejudgment interest and approval

of an anti-retaliation notice.

 

KEARNEY, J.
